 


114 HR 1003 IH: Rewarding Achievement and Incentivizing Successful Employees Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1003 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2015 
Mr. Rokita (for himself, Mr. Barr, Mr. Pompeo, Ms. Jenkins of Kansas, Mrs. Black, Mr. Roe of Tennessee, Mr. DeSantis, Mr. Ribble, Mr. Messer, Mr. Clawson of Florida, Mr. Grothman, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the National Labor Relations Act to permit employers to pay higher wages to their employees. 
 
 
1.Short titleThis Act may be cited as the Rewarding Achievement and Incentivizing Successful Employees Act or the RAISE Act. 2.Payment of higher wagesSection 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) is amended—
(1)by inserting (1) after (a); and (2)by adding at the end the following:

(2)Notwithstanding a labor organization’s exclusive representation of employees in a unit, or the terms and conditions of any collective bargaining contract or agreement then in effect, nothing in either— (A)section 8(a)(1) or 8(a)(5), or
(B)a collective bargaining contract or agreement renewed or entered into after the date of enactment of the RAISE Act, shall prohibit an employer from paying an employee in the unit greater wages, pay, or other compensation for, or by reason of, his or her services as an employee of such employer, than provided for in such contract or agreement..  